EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Herbert Patty on 05/06/2021.
The application has been amended as follows: 
A- Abstract:
--

C- Claims 9-17 have been canceled.
D- Claims 2 and 6, line 1, the term “claim1further” has been changed to --claim 1 further--. 
The following is an examiner’s statement of reasons for allowance: claims 1 and 27 are allowable for setting forth a single-handed hand-held device comprising a first member and a second member connected together by a pivot point, wherein each member includes a first region having a handle and a second region having a cutting edge, wherein the handle and the cutting edge of each member define a 900 angle, wherein each handle includes an eye-hole for receiving fingers and a thumb of a user, and wherein during operation the fingers are disposed inside the formed angle of 900 and the thumb is positioned is disposed outside of the formed angle of 900.
For example, Leibowitz (4,507,864) teaches a single-handed hand-held device comprising a first member and a second member connected together by a pivot point 34, wherein each member includes a first region having a handle (39, 44) and a second region having a cutting edge (20, 22), wherein each handle includes an eye-hole for receiving fingers and a thumb of a user, and wherein during operation the fingers are disposed inside the formed angle of 900 and the thumb is positioned is disposed outside of the formed angle of 900.
However, Leibowitz does not teach wherein the handle and the cutting edge of each member define a 900 angle. There is no motivation to make the cutting edge and the handle forming a 900 angle since the handle 39 is designed to support the thumb along its length.  To make the cutting edge and the handle forming a 900 would twist the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHONG H NGUYEN/Examiner, Art Unit 3724